[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The Court, having heard the testimony of the parties and their witnesses, finds that the plaintiffs have proved by a preponderance of the evidence that the defendants have and continue to commit a trespass upon the adjacent property of the plaintiffs as a result of the defendants' construction and location of a road, "Silano Road". The Court further finds that a drainage system including catch basins and a retention pond adjacent to the plaintiffs' property serves to concentrate surface water and to direct its flow in a manner so as to cause its discharge onto the northwest portion of the plaintiffs' land.
The Court further finds that defendants have violated the preliminary injunction granted by the Court (Thompson, J.) by their failure to regrade the Silano Road surface to the same grade as plaintiffs' driveway and to complete said work by November 15, 1994. The cost of said regrading yet to be done will be $2500. Therefore, the defendants are permanently enjoined from CT Page 13151 committing further trespasses upon the land of the plaintiffs and are ordered:
(1) to cease said trespass and encroachment upon plaintiffs' property by relocating Silano Road to the east so that it's location and it's aprons no longer encroach upon the land of the plaintiffs.
(2) to cease discharging surface water onto plaintiffs' property by installing a new drainage system in conformity to a drawing and specifications prepared by defendants' engineer and designated as Exhibit A under date of September 6, 1994.
(3) to remove any material and debris caused by the existing trespasses and encroachments from the plaintiffs' property.
Further, defendants are to pay, as damages to the plaintiffs, nominal damages of $500.00 for their trespasses upon the plaintiffs' property, and the sum of $2500.00 as damages, representing the cost to the plaintiffs of regrading and repaving the affected portion of their driveway.
SKOLNICK, J.